                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LIONEL HARRIS,

               Plaintiff,

                                              Civil Action 2:16-cv-888
       v.                                     Judge James L. Graham
                                              Chief Magistrate Judge Elizabeth P. Deavers

AARON SOWERS, et al.,

               Defendants.


                                    OPINION AND ORDER

       Plaintiff, an Ohio inmate proceeding without the assistance of counsel, brings this action

under 42 U.S.C. § 1983 against employees at the Madison Correctional Institution (“MCI”),

alleging that they denied him access to the courts and retaliated against him in violation of his

rights under the First and Fourteenth Amendments to the United States Constitution. This matter

is before the Court for consideration of Plaintiff’s Motion for Leave to Amend Complaint (ECF

No. 95) and Defendants’ Motion for Leave to File Instanter Response to Plaintiff’s Motion to

Amend Complaint (ECF No. 104). For the reasons that follow, Defendants’ Motion for Leave to

File Instanter is GRANTED and Plaintiff’s Motion to Amend is DENIED.

                                                 I.

       This case has a convoluted procedural history. By way of brief background, after the

Court granted Plaintiff leave to proceed in forma pauperis (ECF No. 4), Plaintiff’s original

Complaint was filed on November 2, 2016. (Complaint, ECF No. 7 “(Compl.”).) Plaintiff

named as Defendants several individuals, including Aaron Sowers, Melanie Fultz, “Mr. Hayes,”

“Mrs. Chamberlain,” Cynthia Ricker, Jill Gillespie, “Mrs. McQueary” and an unidentified “Jane
Doe” who was a cashier and “a temporary service employee at the Madison Correctional

Institution [(“MCI”)].” (Compl., PAGEID # 138.) The Court dismissed the claim against

Defendant Gillespie and permitted him to proceed on the remainder of his claims. (ECF No. 9.)

Thereafter, service was effected as to Defendants Sowers, Fultz, Hayes, Chamberlain, and

Ricker. (ECF Nos. 12, 18; see also ECF No. 22 (answer of Defendants Sowers, Fultz, Hayes,

Chamberlain, and Ricker).)

       As previously addressed in prior Orders (ECF Nos. 18, 52, 60, 65, 70, 72, 74, 91), this

Court and Plaintiff attempted for over a year to identify and serve the correct Doe Defendants

and “Mrs. McQueary,” namely, Michelle Lovette and Mary McCrary, whom Defendants

previously misidentified and/or for whom Defendants provided the incorrect address.

Specifically, on November 28, 2017, the Court, inter alia, granted Plaintiff leave to substitute

Defendant Lovette as the correct Defendant in place of a previously-misidentified individual as a

Defendant and directed Plaintiff “to file an Amended Complaint substituting Michelle Lovette

for all claims previously asserted against Jane Doe in his original Complaint[.]” (ECF No. 52 at

3.) Plaintiff timely filed an Amended Complaint on December 8, 2017, substituting Michelle

Lovette for the Doe Defendant. (ECF No. 57.)1 Because Defendants continued to misidentify

Defendant Mary McCrary as “McQueary” and failed to provide an updated address for

Defendant Lovette, these Defendants were not served until February 2018. (ECF Nos. 76, 79;

see also ECF No. 83 (answer of Defendants Lovette and McCrary).)



1
 Because Plaintiff apparently created the Amended Complaint by using the original Complaint
and cutting and pasting Defendant Lovette’s name in place of the Doe Defendant (compare ECF
No. 7 with ECF No. 57) the previously-dismissed claims against Defendant Gillespie appear in
the Amended Complaint but have no operative effect. (See ECF No. 9 (dismissing claims
against Defendant Gillespie).)
                                              2
                                                 II.

       Plaintiff has moved for leave to amend the Amended Complaint. (ECF No. 95.) Because

Defendants did not timely respond to the Motion to Amend (see ECF No. 102), they later moved

for leave to file a response instanter. (ECF No. 104.) Defendants explain that the failure to file a

timely response was the result of excusable neglect. (Id.) Plaintiff opposes Defendants’ motion.

(ECF No. 111.)

       “When an act may or must be done within a specified time, the court may, for good

cause, extend the time . . . on motion made after the time has expired if the party failed to act

because of excusable neglect.” Fed R. Civ. P. 6(b)(1)(B). Courts determine whether excusable

neglect exists by considering the following factors: “(1) the danger of prejudice to the

nonmoving party, (2) the length of the delay and its potential impact on judicial proceedings, (3)

the reason for the delay, (4) whether the delay was within the reasonable control of the moving

party, and (5) whether the late-filing party acted in good faith.” Nafziger v. McDermott Int’l,

Inc., 467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P’ship, 507 U.S. 380, 395 (1993)). Excusable neglect is an “elastic concept” permitting courts to

“accept late filings caused by inadvertence, mistake, or carelessness, not just those caused by

intervening circumstances beyond the party’s control.” Pioneer, 507 U.S. at 381.

       Applying the foregoing authority, the Court concludes that these factors weigh in favor of

granting Defendants’ motion for leave to file a response instanter. As to the first factor, Plaintiff

contends that Defendants’ delay prejudices him where Defendants have already delayed this

litigation. (ECF No. 111 at 2.) While the Court agrees that Defendants previously delayed the

progress of this action as set forth above in connection with effecting service of process on


                                                  3
Defendants Lovette and McCrary, the Court cannot say that Plaintiff has been prejudiced by the

delay in responding to his Motion to Amend. Plaintiff has already filed a substantive reply to

Defendants’ proposed opposition to the Motion to Amend (ECF No. 108), rendering the Motion

ripe for resolution on the merits.

          As to the second factor, Defendants moved for leave to respond just over two weeks after

their response was originally due. (See ECF Nos. 95, 104; see also S.D. Ohio Civ. R. 7.2(a)(2).)

This delay is not excessive. Cf. Toliver v. Liberty Mut. Fire Ins. Co., 2:06–CV–00904, 2008 WL

545018, at * 1 (S.D. Ohio Feb.25, 2008) (finding that a delay of “slightly more than two months”

would not prejudice “the Court in its ability to resolve this litigation in a timely fashion.”);

Morgan v. Gandalf, Ltd., 165 F. App’x 425, 429 (6th Cir. 2006) (allowing defendants to file an

answer eight months late). Moreover, as previously discussed, Plaintiff has already substantively

replied to Defendants’ opposition, which eliminates any further delay of a resolution on the

merits.

          As to the fourth and fifth factors, Defendants implicitly concede that the failure to file a

timely response to the Motion to Amend was within their counsel’s control. (ECF No. 104 at 2–

3.) The record, however, does not bear out Plaintiff’s apparent suspicion that Defendants’ failure

was a result of bad faith. Defendants have actively defended this case by moving for summary

judgment and timely responding to various motions filed by Plaintiff. Cf. Taylor v. Cleveland

Healthcare Grp. Inc., No. 1:11–CV01838, 2011 WL 5873018, at *1 (N.D. Ohio Nov. 22, 2011)

(finding no bad faith where defendants had appeared in the litigation by removing the case to

federal court). Furthermore, Defendants timely moved for leave to file a response instanter once

the Court brought the matter to their attention. See Elliott v. Simms, No. 2:08–cv–1144, 2009


                                                    4
WL 1362508, at *3 (S.D. Ohio May 13, 2009) (citing defendants’ immediate filing upon

discovering that the response was past due as a factor in determining good faith).

          As to the third and final factor, Defendants indicate that the reason for delay was mere

inadvertence. (ECF No. 104 at 2 (explaining defense counsel’s heavy caseload and that he

experienced a death of a family member).) “[A]lthough attorney error or inadvertence will not

ordinarily support a finding of excusable neglect,” this factor must be weighed against the other

factors and the interests of justice. Morgan, 165 F. App’x at 429 (concluding that defendants’

eight-month delay in filing an answer constituted excusable neglect because there was no

evidence of bad faith). Given the elastic and equitable nature of the excusable-neglect standard,

denying Defendants leave to file their response to the Motion to Amend would not serve the

interest of justice, particularly where the filing of Plaintiff’s reply allows this Court to resolve the

Motion to Amend on the merits. See Pioneer, 507 U.S. 395 (concluding that the determination

of excusable neglect is “at bottom an equitable one, taking account of all relevant circumstances

surrounding the party’s omission”).

          For all of these reasons, Defendants’ Motion for Leave to File Instanter Response to

Motion to Amend (ECF No. 104) is GRANTED. The Clerk is DIRECTED to file the response

in opposition to the Motion to Amend Complaint attached to Defendants’ Motion. (ECF No.

104-1.)

                                                  III.

          Plaintiff seeks leave to amend the Amended Complaint to add a request for attorney’s

fees and “special damages”; add a “class of one” designation to his claim for violation of rights

under the Equal Protection Clause of the Fourteenth Amendment; and add four Doe Defendants


                                                   5
to Claims Two, Five, Six, and Seven “to conform to the statements of the defendants.” (ECF No.

95.) The Court addresses each proposed amendment in turn.

A.     Standard

       Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, the Court should freely

grant a party leave to amend his or her pleadings “when justice so requires.” Fed. R. Civ. P.

15(a). Rule 15(a) sets forth “a liberal policy of permitting amendments to ensure the

determination of claims on their merits.” Oleson v. United States, 27 F. App’x 566, 569 (6th Cir.

2001) (internal quotations omitted). As the United States Court of Appeals for the Sixth Circuit

has noted, Rule 15(a) supports the “principle that cases should be tried on their merits” and not

on technicalities, and thus “assumes ‘a liberal policy of permitting amendments.’” Inge v. Rock

Fin. Corp., 388 F.3d 930, 937 (6th Cir.2004) (quoting Moore v. City of Paducah, 790 F.2d 557,

559 (6th Cir.1986)).

       Several factors influence whether the Court should allow a party to amend its pleading

including “undue delay in filing, lack of notice to opposing party, bad faith by the moving party,

undue prejudice to the opposing party, and futility of the amendment.” Seals v. Gen. Motors

Corp., 546 F.3d 766, 770 (6th Cir. 2008) (citing Wade v. Knoxville Utils. Bd., 259 F.3d 452, 459

(6th Cir. 2001)). A court may deny a motion for leave to amend for futility if the amendment

could not withstand a motion to dismiss. Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601

F.3d 505, 512 (6th Cir. 2010); Midkiff v. Adams Cnty. Reg’l Water Dist., 409 F.3d 758, 767 (6th

Cir. 2005).

B.     Request for attorney’s fees and special damages

       Plaintiff first seeks leave to add a request for attorney’s fees and “special damages” to


                                                 6
Paragraph 93 in his Prayer for Relief, which currently seeks “recovery of his costs in this suit[.]”

(ECF No. 57 at PAGEID # 515.) This request is not well taken. As a preliminary matter,

Plaintiff is not an attorney and he is proceeding without the assistance of counsel. Accordingly,

he is not entitled to attorney’s fees. See Kay v. Ehrler, 499 U.S. 432, 435 (1991) (“[A] pro se

litigant who is not a lawyer is not entitled to attorney’s fees.”) (emphasis in original). The

proposed amendment seeking to add a request for attorney’s fees is therefore futile.

       Plaintiff also seeks add a request for “special damages.” “‘Special damages’ are limited

to actual pecuniary loss, which must be specially pleaded and proved. ‘General damages’ cover

nonpecuniary loss and need not be pleaded or proved.” F.A.A. v. Cooper, 566 U.S. 284, 295–96

(2012). Here, Plaintiff has not pleaded an actual pecuniary loss and a bare amendment asserting

a request for special damages would therefore be futile.

C.     “Class of one” designation

       Plaintiff also seeks leave to add a “class of one” designation to his Equal Protection

claims. (ECF No. 95 at 3 (citing ECF No. 57 at ¶¶ 75, 80, 81, 82).) Defendants oppose the

requested amendment, arguing that “Plaintiff has not produced sufficient evidence to proceed on

his class of one claim.” (ECF No. 104-1 at 2.) The Court, however, construing the Amended

Complaint liberally, see Haines v. Kerner, 404 U.S. 519, 520–21 (1989), reads Plaintiff’s present

allegations as asserting a class of one claim. (See ECF No. 57 at ¶¶ 75, 80, 81, 82.) The Court

will address the merits of such claim at the summary judgment stage. Accordingly, Plaintiff’s

request to amend to add “class of one” verbiage is unnecessary.

D.     Doe defendants

       Finally, Plaintiff seeks leave to add a Doe Defendant to Causes of Action Two, Five, Six,


                                                  7
and Seven in order to “conform to the statements of the defendants.” (ECF No. 95 at 3–4.)

Specifically, Plaintiff seeks to add a Doe Defendant to claims based on events occurring in

August 2015 through March 2016. (Id. (citing ECF No. 57 at ¶¶ 28, 31, 32, 44, 46, 47, 48, 49,

50, 54, 55, 58, 75, 79, 88–91.) According to Plaintiff, Defendants’ Response in Opposition to

Plaintiff’s Motion for Partial Summary Judgment (ECF No. 93) indicates that Defendants are

attempting to blame individuals other than the named Defendants for the alleged constitutional

violations. (ECF No. 95 at 3–4; ECF No. 108 at 2–4.) Plaintiff therefore asks for leave to add a

Doe Defendant to these claims based on these underlying events. (Id.)

       Plaintiff’s request is not well taken. Ohio’s two-year statute of limitations governs

Plaintiff’s claims. See Browning v. Pendleton, 869 F.2d 989, 992 (6th Cir. 1989) (holding that

the “appropriate statute of limitations for 42 U.S.C. § 1983 civil rights actions arising in Ohio is

contained in Ohio Rev. Code § 2305.10, which requires that actions for bodily injury be filed

within two years after their accrual”); see also Eidson v. State of Tennessee Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007) (“The statute of limitations applicable to a § 1983

action is the state statute of limitations applicable to personal injury actions under the law of the

state in which the § 1983 claim arises.”). The “limitations period begins to run when the plaintiff

knows or has reason to know that the act providing the basis of his or her injury has occurred.”

Cooey v. Strickland, 479 F.3d 412, 416 (6th Cir. 2007) (internal quotation marks and citation

omitted).

       Here, assuming only for purposes of the present Motion to Amend, Plaintiff’s cause of

action accrued at the latest on March 8, 2016. (ECF No. 57 at ¶¶ 50–55).) The original

complaint was filed on November 2, 2016. (ECF No. 7.) Plaintiff’s Motion to Amend was filed


                                                  8
on June 8, 2018 (ECF No. 95), after the expiration of the two-year statute of limitations.

Therefore, because Plaintiff seeks to add Doe Defendants after the expiration of the statute of

limitations, the claims against these putative Defendants may continue only if he can relate their

addition back to the date of the original Complaint. The Sixth Circuit has explained as follows

how amendments “relate back” under Federal Rule of Civil Procedure 15(c):

       When a plaintiff seeks to amend a complaint to add a party against whom the claim
       would otherwise be barred by the statute of limitations, the amended pleading is
       considered to relate back to the date of the original, timely pleading where:

               1. “the amendment asserts a claim or defense that arose out of the conduct,
               transaction, or occurrence set out—or attempted to be set out—in the
               original pleading,” see Fed. R. Civ. P. 15(c)(1)(B), and

               2. the added party is “served within 120 days after the [initial] complaint is
               filed ... [or] the plaintiff shows good cause for the failure [to serve the added
               party within 120 days],” see Fed. R. Civ. P. 4(m).2

       Fed. R. Civ. P. 15(c)(1)(C). If both these criteria are satisfied, then the party may
       be added so long as the added party,

               3. “received such notice of the action that it will not be prejudiced in
               defending on the merits,” see Fed. R. Civ. P. 15(c)(1)(C)(i), and

               4. “knew or should have known that the action would have been brought
               against it, but for a mistake concerning the proper party’s identity,” see Fed.
               R. Civ. P. 15(c)(1)(C)(ii).

Lockhart v. Holiday Inn Exp. Southwind, 531 F. App’x 544, 548 (6th Cir. 2013). As to the last

factor, “[i]t is familiar law that ‘John Doe’ pleadings cannot be used to circumvent statutes of

limitations, because replacing a ‘John Doe’ with a named party in effect constitutes a change in

the party sued. Such an amendment may only be accomplished when all of the specifications of


2
 The 2015 Amendments to Rule 4(m) reduced the presumptive time for serving a defendant
from 120 days to 90 days. See Fed. R. Civ. P. 4(m) advisory committee’s note to 2015
amendment (“Shortening the time to serve under Rule 4(m) means that the time of the notice
required by Rule 15(c)(1)(C) for relation back is also shortened.”).
                                                 9
Fed. R. Civ. P. 15(c) are met.” Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996) (quoting

Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1075 (2d Cir. 1993)) (internal quotation marks

omitted); see also Hughes v. Donini, No. 1:13cv569, 2014 WL 6453612, at *3 (S.D. Ohio Nov.

17, 2014) (“It is well established Sixth Circuit law that the substitution of a “John Doe”

defendant with a named party is not a ‘mistake concerning the proper party’s identity’ for

purposes of Rule 15(c) (1)(C)(ii) but is a change in parties.”) (collecting cases). Rule 15(c)

“allows relation back for the mistaken identification of defendants, not for defendants to be

named later through ‘John Doe,’ ‘Unknown Defendants’ or other missing appellations.” Smith v.

City of Akron, 476 F. App’x 67, *69 (6th Cir. 2012) (explaining that Rule 15(c) was not designed

to correct the problem where a plaintiff did not know who the parties he intended to sue were

“and apparently did not find out within the two-year limitations period”); see also Asher v.

Unarco Material Handling, Inc., 596 F.3d 313, 318 (6th Cir. 2010) (“‘[A]n amendment which

adds a new party creates a new cause of action and there is no relation back to the original filing

for purposes of limitations.’”) (internal citations omitted).

       In this case, Plaintiff did not make a mistake about the identity of the parties he intended

to sue. (ECF No. 108 at 5 (“Plaintiff is not acknowledging that the defendants he has named are

not the correct individuals responsible for the violations at issue.”).) Rather, Plaintiff seeks leave

to amend the Amended Complaint to add Doe Defendants in order to “significantly improve

Plaintiff’s position in the form of better pleaded claims” (ECF No. 95 at 5) because he believes

Defendants’ filings “demonstrate[] that they plan on naming other Madison Correctional Inst.

employees” as responsible for certain alleged constitutional violations (ECF No. 108 at 3).

Based on this record, Plaintiff cannot show a mistake in identity and therefore does not satisfy


                                                  10
the relation back exception under Rule 15(c)(1)(C). See Smith, 476 F. App’x at *69; Asher, 596

F.3d at 318; Cox, 75 F.3d at 240.

                                              IV.

       For the foregoing reasons, Plaintiff’s Motion for Leave to Amend Complaint (ECF No.

95) is DENIED and Defendants’ Motion for Leave to File Instanter Response to Plaintiff’s

Motion to Amend Complaint (ECF No. 104) is GRANTED.

       IT IS SO ORDERED.


Date: February 27, 2019                         /s/ Elizabeth A. Preston Deavers
                                            ELIZABETH A. PRESTON DEAVERS
                                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                              11
